Case 0:21-mj-06163-PMH Document 6 Entered on FLSD Docket 03/25/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 21-6163-MJ-HUNT

 UNITNED STATES OF AMERICA

                 v.

 RICHARD HARRIS,

              Defendant.
 ___________________________________/

                         EXHIBIT LIST FOR DENTENTION HEARING

         The United States, by its undersigned counsel, hereby provides notice that it is filing the

 list of exhibits to include:

 Exhibit1: photo of defendant confronting officer

 Exhibit 2: photo of defendant speaking on telephone

 Exhibit 3: photo of defendant on statute

         The government may reference the attached exhibits at the detention hearing scheduled for

 March 26, 2021.



                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                              By:      s/ Joseph A. Cooley
                                                       JOSEPH A. COOLEY
                                                       Assistant United States Attorney
                                                       Florida Bar No. 966460
                                                       500 East Broward Boulevard, 7th Floor
                                                       Fort Lauderdale, Florida 33394
                                                       Tel: 786-761-3179
                                                       Fax: 954-356-7230
                                                       Email: joseph.cooley2@usdoj.gov
